Citation Nr: 1112073	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for bilateral hearing loss as new and material evidence had not been submitted and denied entitlement to service connection for tinnitus.

The Veteran testified before the undersigned at a November 2007 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In June 2008, the Board granted the Veteran's petition to reopen the previously denied claim for service connection for bilateral hearing loss and remanded the underlying claim as well as the claim for service connection for tinnitus for further development.

In January 2010, the Appeals Management Center (AMC) granted service connection for left ear hearing loss and thereby resolved the appeal as to that issue.

The issue of entitlement to a permanent status of the total disability rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Pre-existing right ear hearing loss was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for right ear hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's medical records, including a June 2009 VA examination report, reveal that he has been diagnosed as having right ear hearing loss as defined by VA.  38 C.F.R. § 3.385.  Thus, current right ear hearing loss has been demonstrated.

The Veteran's service treatment records reveal that a right ear hearing abnormality was noted on the examination when he was accepted for active service.  The August 1969 entrance examination report indicates that he was diagnosed as having impaired hearing and contains an audiological evaluation showing his pure tone thresholds, in decibels, to be as follows:
  
Hertz
500
1,000
2,000
3,000
4,000
Right ear
0
0
30
X
40

Because a right ear hearing disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach.  38 U.S.C.A. § 1111, 1137.

As for whether the Veteran's pre-existing right ear hearing loss was aggravated by service, the results of a whispered voice test were normal (15/15) on the November 1973 separation examination report.  An audiological evaluation showing his pure tone thresholds was not conducted during the separation examination.

The Veteran has reported on several occasions, including during the January 2007 hearing, that he was exposed to loud noises in service associated with military aircraft while serving aboard the U.S.S. America and that he experienced a decrease in his right ear hearing while in service.  Furthermore, he sought treatment for hearing loss within a year following service and hearing problems have continued ever since that time.  

The Veteran's DD 214 and service personnel records indicate that he served aboard the U.S.S. America from September 1970 to November 1973 and that his military occupational specialty (MOS) was an electrical/mechanical equipment repairman.  

The Veteran is competent to report in-service noise exposure and right ear hearing problems as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although there is no contemporaneous evidence in his service treatment records or in the years immediately following service, there is no affirmative evidence to contradict his reports and they are otherwise consistent with the evidence of record and the circumstances of his service.  The Board therefore finds that his reports are credible and in-service acoustic trauma and right ear hearing problems are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinion addressing whether the Veteran's pre-existing right ear hearing loss was aggravated by service indicates that his hearing loss was worsened due to in-service noise exposure.  The audiologist who conducted a January 2007 VA examination opined that the Veteran's hearing loss was likely ("at least as likely as not (50/50 probability)") aggravated by military noise exposure.  She reasoned that documented hearing loss was not re-evaluated at separation and that the relationship between noise exposure and hearing loss was well documented in the medical literature.
The November 2007 opinion is accompanied by a rationale which is based upon the Veteran's reports of in-service noise exposure and is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

There have been no findings that the increase in the Veteran's right ear hearing loss was due to the natural progression of the disease and the weight of evidence is in favor of a conclusion that the hearing loss was aggravated by service.  Therefore, the Board must conclude that the pre-existing right ear hearing loss was aggravated in service.  The record shows current findings of right ear hearing loss and a continuity of symptoms since service.  Service connection is, therefore, warranted for the currently diagnosed right ear hearing loss.  38 U.S.C.A. §§ 1110, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306(a).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's medical records, including the June 2009 VA examination report, reveal that he has been diagnosed as having tinnitus.  He has reported exposure to loud noises in service associated with military aircraft.  Furthermore, during an April 1999 hearing before a local hearing officer at the RO he reported that he experienced a "roar" in his ears while in service and that he had a combination of "roaring and ringing" in his ears which had continued in the years since service and was present at the time of the hearing.  Thus, there is evidence of current tinnitus and in-service noise exposure and tinnitus.

A July 2006 VA examination report includes an opinion that the Veteran's current tinnitus was not likely ("less likely than not") due to military service.  This opinion was based on the fact that the tinnitus had a late onset and was infrequent (the Veteran reported during the examination that the tinnitus had begun approximately 1 year prior to the examination and that it was intermittent).

The audiologist who conducted the June 2009 VA examination opined that the Veteran's tinnitus was not caused by or a result of in-service noise exposure.  He reasoned that the Veteran had reported that the tinnitus had begun in 2005.

The July 2006 and June 2009 opinions are inadequate because the examiners did not consider the Veteran's report of in-service tinnitus during the April 1999 hearing in formulating the opinions.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

To the extent that the opinions were based on the fact that tinnitus had not occurred until 2005 and there is evidence of tinnitus in service and at the time of the April 1999 hearing, the opinions are based on an inaccurate history and are thus inadequate.  Boggs v. West, 11 Vet App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Furthermore, the June 2009 VA examination report includes an opinion that the tinnitus was likely a symptom associated with hearing loss.  Although it is unclear from this opinion as to whether the tinnitus was caused or aggravated by the hearing loss and the opinion is nonetheless unaccompanied by any explanation or reasoning, a remand is also necessary to obtain an opinion as to whether a relationship exists between the Veteran's tinnitus and his service-connected hearing loss.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the etiology of the current tinnitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus had its onset in service, is related to in-service noise exposure or in-service tinnitus, or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was either caused or aggravated (made worse) by his service-connected bilateral hearing loss.  The examiner should quantify the amount of any aggravation, if possible.
The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service noise exposure and tinnitus, his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


